DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 1/6/21 is acknowledged.  The traversal is on the ground(s) that claim 12 has been amended to directly recite the photomask of claim 1, therefore consideration of all pending claims together would not introduce a serious search and/or examination burden.  This is found to be persuasive, accordingly the restriction requirement is withdrawn.

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 10, 12-15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-279192 (JP ‘192).
JP ‘192 discloses a photomask having an opening corresponding to formation of a photospacer having a small height (second photospacer), the opening which is an annular opening K2 having a circular or polygonal outer shape and a light shielding pattern P1 at the center.  The outer diameter of the annular opening is 5.0 to 16.0 µm, and the outer diameter of the light shielding pattern is 3.0 to 15.0 µm.  See the abstract.

In one embodiment, the a second photospacer having a substantially uniform height is obtained from a photomask in which the outer diameter W8 of an annular opening portion K2 in 9.0 µm and an outer diameter W18 of a light-shielding pattern P1 is 3.0 µm.  See paragraph [0052] of the computer-generated translation; and Figure 7.  Therefore, is can be calculated that for this disclosed embodiment the minimum distance between the outer contour shape of the shading region [i.e. light-shielding pattern P1] and the outer contour shape of the completely transparent region [i.e. annular opening portion K2] is (9.0 – 3.0) / 2 = 3.0 µm; and the ratio of the area of the shading region to the area of the completely transparent region is 3.14 x (3.0/2)2 / 3.14 x (9.0/2)2 = 11.1%.  

4.	Claim(s) 1-10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-229040 [Foreign Patent Document 3 of the Information Disclosure Statement filed 8/7/19] (JP ‘040).

In one embodiment, the mask comprises a light shielding portion at a portion of an exposed portion corresponding to the columnar spacer forming position.  See paragraph [0005} of the computer-generated translation.  As shown in Figure 2(b), the photomask comprises an exposed portion [corresponding to the completely transparent region of the present invention] having a diameter of 16 µm with a light shielding portion [corresponding to the shading region of the present invention] having a diameter of 8 µm provided therein, with another light shielding region [corresponding to the completely shading region of the present invention] surrounding the exposed portion.  See paragraph [0012] of the computer-generated translation; and Figure 2(b).  Therefore, is can be calculated that for this disclosed embodiment the minimum distance between the outer contour shape of the shading region [i.e. light-shielding portion] and the outer contour shape of the completely transparent region [i.e. exposed portion] is (16-8) / 2 = 4 µm; and the ratio of the area of the shading region to the area of the completely transparent region is 3.14 x (8/2)2 / 3.14 x (16/2)2 = 25%.
In another embodiment, as shown in Figure 3(h), the photomask comprises an exposed portion [corresponding to the completely transparent region of the present invention] with three light shielding portions [corresponding to the sub-shading regions of the present invention] provided therein, with another light shielding region [corresponding to the completely shading region of the present invention] .  

Claim Rejections - 35 USC § 103
5	.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-279192 (JP ‘192) as applied to claims 1-5, 9, 10, 12-15, 18 and 19 above, and further in view of WO 2018/116988 (WO ‘988), utilizing US 2020/008133 to Ishikawa et al. (Ishikawa) as an English-language equivalent.
The disclosure of JP ‘192 is discussed above in paragraph 3.  However, JP ‘192 does not disclose an embodiment wherein the light shielding pattern is a resin material.
WO ‘988 discloses that mask useful for high resolution pattern formation by photolithography include those wherein a thin film of a metal such as chromium or a black organic resin having light shielding properties for the exposure light is formed in a pattern on one surface of a substrate of a glass, quartz, or a film which has light transmitting property at the wavelength used for the exposure.  See paragraph [0120] of Ishikawa.
It would have been obvious to one skilled in the requisite art to utilize a black organic resin, as taught by WO ‘988, as the material of the light shielding patterns on the photomask of JP ‘192 because it 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
3/12/21